



EXHIBIT 10.1


Summary Sheet: Terms of Employment for Named Executive Officers for 2020


Employment Status


Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the "Bank"), including the Bank's chief executive
officer, the chief financial officer and other named executive officers as of
December 31, 2019 (J. Gregory Seibly, Kenneth C. Miller, Elena Andreadakis,
Stephen P. Traynor, and Suzanne Titus-Johnson) (the “named executive officers”),
are “at will” employees. The named executive officers may resign at any time and
the Bank may terminate their employment at any time for any reason or no reason,
with or without cause and with or without notice.


Each of the named executive officers receives a base salary and is eligible to
participate in the Bank's executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. For 2020, the base salaries of the named executive
officers are as follows: J. Gregory Seibly, $945,000; Kenneth C. Miller,
$495,000; Elena Andreadakis, $470,000; Stephen P. Traynor, $455,000; and Suzanne
Titus-Johnson, $450,0001.


On occasion, the Bank may pay for resort activities for employees, including our
named executive officers, in connection with business-related meetings; and in
some cases, the Bank may pay the expenses for spouses/partners accompanying
employees to these meetings or other Bank-sponsored events.


The Board adopted the Corporate Senior Officer Severance Policy (Senior
Officers' Policy) applicable to the president, each executive vice president as
of April 15, 2019, and any senior vice president as of December 31, 2018,
defined in the Senior Officers’ Policy as “Corporate Senior Officer”. The Senior
Officers' Policy provides severance benefits in the event that the employee's
employment is terminated because the employee's job or position is eliminated or
because the job or position is substantially modified so that the employee is no
longer qualified or cannot perform the revised job. For these officers,
severance under the Senior Officers' Policy is equal to the greater of (i) 12
weeks of the officer's base salary, or (ii) the sum of three weeks of the
officer's base salary, plus three weeks of the officer's base salary for each
full year of service and three weeks of base salary prorated for each partial
year of service at the Bank to a maximum of 52 weeks of base salary. The Senior
Officers' Policy also provides one month of continued health and life insurance
benefits and, at the Bank's discretion, outplacement assistance. The Senior
Officers' Policy also provides severance payments in connection with a "Change
in Control" (as defined by the Senior Officers' Policy).






 
 
 
1Base salaries for named executive officers are subject to Federal Housing
Finance Agency review and non-objection.




